Title: From George Washington to Henry Knox, 29 August 1783
From: Washington, George
To: Knox, Henry


                        
                            Dear sir
                            Rocky Hill 29th Augt 1783
                        
                        Upon considering the state of facts reported in your Letter of the 26th I think it expedient that a stop
                            should be put to the movement of the Troops & Stores which were destined for the Western Posts; You will be
                            pleased to give directions accordingly and to transmit the Letter herewith to the Quartr Mastr Genll as it relates to the
                            same subject. I am dear sir with the greatest regard Your Most Obedient Servant
                        
                            
                                Go: Washington
                            
                        
                    